DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 10,952,844 (‘844) in view of U.S. Patent No. 10,617,519 (‘519) claims 1-7. Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent ‘844 claim 10 recites in part:

“…a prosthetic heart valve including (1) an expandable tubular stent body portion, a cuff and a leaflet assembly, (2) a plurality of tethers having a first end coupled directly to the expandable tubular stent body portion, and (3) only a single anchoring tether having a first end and a second end, the first end of….” 

It is obvious to one having ordinary skill in the art that the term cuff equates to a collar as currently claimed and that the term tethers equate to the term tines.  

However patent ‘844 does not recite for use in an atrium, or that the stent has an atrial end, or ventricular ends. Patent ‘519 claims recite the limitations of: 

1. A prosthetic valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section, the collar originating at the distal, ventricular end of the stent and expanding in diameter away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent.

2. wherein the collar is formed from a web of Nitinol shape-memory material covered by one of a stabilized tissue and a synthetic material.

    3. The prosthetic heart valve of claim 1, wherein the collar is formed separately from the stent and attached to the stent. 

    4. The prosthetic heart valve of claim 1, wherein the collar is formed from loops of wire. 

    5. The prosthetic heart valve of claim 1, wherein the collar is constructed from an attached panel formed of polyester fabric material. 

    6. The prosthetic heart valve of claim 1, wherein each of the stent and the collar is laser-cut. 

    7. The prosthetic heart valve of claim 6, wherein the stent and the collar are manufactured as a unitary laser cut stent-collar construction.

Regarding claim 13-14, it is obvious to one having skill in the art that because the collar of ‘519 claims polyester material and shape-memory material that it would be able to be flexible and perform the functions as claimed.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the limitations of patent ‘844 with the limitation of patent .



Allowable Subject Matter
Claims 2, 9-12, 15-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 30, 2021